Citation Nr: 1142613	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  10-31 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Whether the reduction from 30 percent to 10 percent in the evaluation of coronary artery disease, status post stent placement, for the period from February 2, 2009, through February 8, 2010, was proper.

3.  Entitlement to an increased rating for coronary artery disease, status post stent placement, evaluated as 30 percent disabling from February 9, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 until his retirement in August 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated May 2009, the RO reduced the evaluation for coronary artery disease from 30 percent to 10 percent, effective February 2, 2009.  The Veteran filed a notice of disagreement with this determination.  Based on the receipt of additional evidence, the RO, in a June 2010 rating decision, assigned a 30 percent evaluation for his service-connected cardiovascular disease, effective February 9, 2010.  It appears the Veteran disagrees with the reduction, and that he also claims a rating in excess of 30 percent is warranted for coronary artery disease from February 9, 2010.  Since the Veteran has not withdrawn his appeal, and since the 30 percent evaluation is not the maximum rating that may be assigned for coronary artery disease, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition, the Veteran has appealed a June 2008 rating decision that denied the Veteran's claim for service connection for PTSD.  He submitted evidence from a private psychiatrist in April 2009.  When new evidence is received prior to the expiration of the appeal period, that evidence must be considered to have been filed in connection with the earlier claim.  See 38 C.F.R. § 3.156(b) (2010); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007) (a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  Accordingly, the June 2008 rating decision is not regarding the claim for service connection for PTSD.


FINDINGS OF FACT

1.  For the period from February 2, 2009, through February 8, 2010, the Veteran's coronary artery disease was manifested by a workload of 10 METs, with no evidence of cardiac hypertrophy.

2.  Since February 9, 2010, the Veteran's coronary artery disease is manifested by cardiac hypertrophy, without evidence of left ventricular dysfunction.  

3.  The Veteran currently is not shown to have a PTSD that can be causally linked to an event or incident of his active service.


CONCLUSIONS OF LAW

1.  The reduction in the evaluation of coronary artery disease for the period from February 2, 2009, through February 8, 2010, was proper.  38 U.S.C.A. §§ 1115, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2011).

2.  The criteria for a rating in excess of 30 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1115, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2011).

3.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.304(f) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In letters dated February and April 2008, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  An August 2009 letter provided the requisite information concerning a claim for service connection.  These letters also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The 2008 letters also advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The Veteran was also informed of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, service personnel records, private medical records, the reports of VA examinations, a statement from the Veteran's spouse, and the Veteran's testimony at a hearing before the undersigned. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The RO provided the appellant with appropriate VA examinations in February 2009 and February 2010.  The examinations are adequate because they are based on a thorough examination, a description of the appellant's pertinent medical history and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Additionally, clinical findings which are pertinent to the criteria applicable for rating the appellant's coronary artery disease were detailed in the VA examinations.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The revisions add to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  

38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.  

VA later amended 38 C.F.R. § 3.304(f) to provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3). 

As will be discussed, because the most probative evidence indicates the Veteran does not meet the diagnostic criteria for PTSD, the amended regulation does not impact this decision.  

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  The evidence establishes the Veteran served in Vietnam from April 1970 to April 1971.  Among the medals he received were the Vietnam Service Medal and the Vietnam Campaign Medal.

The Veteran was seen by a private psychiatrist in December 2008.  It was indicated he sought treatment after many years of suffering from symptoms including disturbed sleep, uncontrolled outbursts of anger, nightmares and irritability.  The Veteran related he went to Saigon in 1970 as part of a unit whose primary mission was to re-arm and re-supply combat helicopters.  He alleged that he witnessed a harrowing experience as part of his duties as a "senior Shore Patrol in charge."  He stated an Army helicopter approached a river bank for landing.  After off-loading some officers, some Vietnamese civilians were loaded on the chopper, which took off abruptly.  He asserted that it went up about 30 feet in the air when it suddenly exploded, and landed in the middle of a village with a crowd of onlookers.  The Veteran insisted the rotor blades of the helicopter chopped the people into pieces, scattering limbs, and some heads were cut off.  The Veteran claimed he climbed inside the helicopter and pulled the pilot out of the wreckage.  The Veteran's wife was also interviewed, and she stated the Veteran had been very difficult to live with since his return from the war.  She reported he had constant, terrifying nightmares and flashbacks of his experiences in the war.  Following a mental status evaluation, and based on the information summarized above, the diagnosis was PTSD.  

In a statement dated August 2009, the Veteran's spouse wrote that the Veteran has temper outbursts and the he lives in his own world, barely talking to her.  

The Board notes that in an August 2009 statement, and in his testimony at a hearing in April 2011, the Veteran provided a similar account of the helicopter crash that he told to his psychiatrist in December 2008.  He testified that both the pilot and the co-pilot were South Vietnamese, and that this incident occurred approximately in August 1970.

The evidence against the Veteran's claim includes the service treatment and personnel records, and the reports of VA psychiatric examinations.  

The personnel records indicate the Veteran was in Saigon on Naval Supply Activity in November 1970.  A performance evaluation for the 90-day period ending November 1, 1970 reveals the Veteran was a record keeper.  His job was to insure all stock record account records were maintained, and all receipts and issues were posted and all requisitions were entered into the appropriate register.  

The Veteran was afforded VA psychiatric examinations in February 2009 and again in February 2010.  On the earlier examination, the Veteran reported he had nightmares and flashbacks of Vietnam.  He related he witnessed a helicopter crash from a distance of about one kilometer when he was near a riverbank.  He stated he saw a psychiatrist who diagnosed PTSD.  The diagnosis was organic brain syndrome, secondary to head concussion.  The examiner noted the Veteran had age-related cognitive decline.  

The Board concludes the Veteran's account of his stressor is simply inconsistent with the circumstances of his service.  In addition, the circumstances relating to his stressor have changed.  The Board notes that on one occasion, he reported he was close enough to the helicopter crash to immediately attempt to rescue the pilot, but at the time of the VA psychiatric examination in February 2009, he was approximately one kilometer away.  The inconsistency in his description of the alleged stressor demonstrates the Veteran's accounts lack credibility.   

The Board acknowledges the Veteran's assertions that he has PTSD due to service.    However, as a lay person, he is not competent to diagnose PTSD or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that he has PTSD that is related to a verified in-service stressor.  

Finally, the Board observes that in his notice of disagreement received in December 2009, the Veteran asserted his PTSD is related to Agent Orange exposure in service.  Although his exposure to Agent Orange is presumed, there is no medical evidence linking such exposure to a PTSD diagnosis.  Further, the Veteran is not competent to provide a nexus opinion in this regard.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United States Court of Appeals for Veterans Claim noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.

Inasmuch as the most probative evidence fails to establish the Veteran has PTSD that is related to service, the preponderance of the evidence is against the claim and service connection is denied.

	II.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A 100 percent evaluation may be assigned for arteriosclerotic heart disease (coronary artery disease) with documented coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 metabolic equivalents (METs) or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent evaluation may be assigned with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 30 percent evaluation may be assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 10 percent evaluation may be assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or, continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

The initial question is whether the reduction from 30 percent to 10 percent in the evaluation for coronary artery disease was proper.  The Board points out that the provisions of 38 C.F.R. § 3.344(a) (2011) are not applicable since the 30 percent evaluation was in effect for less than five years.  

The record discloses the Veteran filed a claim for an increased rating for his service-connected cardiovascular disease in January 2008.  A VA examination of the heart was conducted the next month.  The Veteran reported fatigue, angina, dizziness and dyspnea on mild exertion.  He denied syncope.  It was reported testing revealed a functional capacity of 6-7 METs.  An echocardiogram revealed an ejection fraction of 81 percent.  It also showed heart size was normal.  The diagnosis was coronary artery disease, status post stent placement.

Based on these findings, the RO, by rating action dated April 2008, assigned a 30 percent evaluation for coronary artery disease, effective January 30, 2008, the date of the VA examination.

The Veteran again submitted a claim for an increased rating in January 2009.  On VA examination of the heart in February 2009, the Veteran complained of chest pain and dizziness.  He again reported fatigue, angina and dizziness.  He stated he had dyspnea on moderate exertion.  He denied syncope.  An examination of the heart disclosed no murmur.  Rhythm was regular.  A stress test revealed a functional capacity of 10 METs.  An echocardiogram showed that heart size was normal, and an ejection fraction of greater than 50 percent.  The diagnosis was coronary artery disease, status post angioplasty with placement of stents.  

The May 2009 rating decision reduced the evaluation for coronary artery disease to 10 percent, effective February 2, 2009, the date of the VA examination.  As noted above, this examination demonstrated a workload of 10 METs, and this is consistent with a 10 percent rating.  The examination clearly documented improvement in the Veteran's underlying heart disease.  Thus, the reduction was proper.

The Veteran also asserts, in effect, that a rating in excess of 30 percent is warranted for coronary artery disease.  He argues he was told by a physician that he might need bypass surgery.  He maintains he gets worn out easily.  

The Veteran was seen by a private physician in July 2009 for complaints of severe dizziness after playing tennis.  This was associated with imbalance and light headedness.  A work-up revealed moderated carotid artery disease.  The Veteran was advised to undergo a stress test.  The diagnoses were hypertensive cardiovascular disease, and coronary artery disease, status post stenting.  

An echocardiogram at a private facility in July 2009 revealed an ejection fraction of 83 percent.  There was normal left ventricular dimension.  

The Veteran was again afforded a VA examination on February 9, 2010.  He complained of chest pain and dizziness.  An examination revealed no extra heart sounds.  Rhythm was regular.  There was no evidence of congestive heart failure.  A stress test demonstrated a functional capacity of 8 METs.  An ejection fraction of 75 percent was shown on an echocardiogram.  There was a normal left ventricular cavity with concentrically hypertrophied walls.  

The RO assigned a 30 percent evaluation effective February 9, 2010, based on the finding of cardiac hypertrophy.  The remaining question is whether a rating in excess of 30 percent is warranted.  As noted above, in order to assign a 60 percent evaluation for coronary artery disease, the evidence must demonstrate a workload of greater than 3 METs, but not greater than 5 METs, or left ventricular dysfunction, with an ejection fraction of 30 to 50 percent.  Since these findings were not shown, there is no basis on which a higher rating may be assigned.  

The Board has also considered whether the Veteran's service-connected coronary artery disease presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

	III.  Other considerations 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as noted above, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for PTSD is denied.

Since the reduction in the evaluation of coronary artery disease, status post angioplasty for the period from February 2, 2009, through February 8, 2010, was proper, the appeal is denied.

A rating in excess of 30 percent for coronary artery disease, status post angioplasty, from February 9, 2010, is denied.



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


